Citation Nr: 0816352	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-33 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.	Entitlement to service connection for an eye disability. 

2.	Entitlement to service connection for tinnitus. 

3.	Entitlement to service connection for deafness, both ears. 

4.	Entitlement to service connection for a stomach disability 
(acid reflux).

5.	Entitlement to service connection for a cardiac 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 RO decision.

In April 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

Based on a motion presented during the hearing in April 2008, 
this appeal has been advanced on the docket because of the 
veteran's advanced age.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2007).

The issues of an eye disability, tinnitus, deafness, and a 
cardiac disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The evidence of record does not show that a stomach 
disability (acid reflux) manifested in service or is related 
to service.  


CONCLUSION OF LAW

A stomach disability (acid reflux) was not incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2003 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the veteran's service records are 
presumed destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC) and are unavailable for review.  The 
Board is aware that in such situations, it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board also recognizes that VA 
must provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The record reflects that 
the RO made requests to the Personnel Information Exchange 
System (PIES) to obtain the veteran's service medical 
records.  The RO made a formal finding of unavailability in 
February 2004 and the veteran was notified that such records 
were unavailable.  The Board finds that all efforts had been 
exhausted and further attempts were futile.  See 38 U.S.C.A. 
§ 5103A (b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, regarding the claim for a stomach disability, 
there is no evidence that his disability was incurred in 
service.  There are no service medical records and the 
veteran did not testify that he received treatment in 
service.  The veteran testified that he thought the 
disability began after service.  Additionally, the objective 
medical evidence of record does not show a stomach disability 
or treatment for acid reflux after service.  In view of the 
objective evidence of record which does not indicate 
treatment for a stomach disability in service, and the 
absence of a disability after service, the Board finds that a 
VA examination is not required.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (a medical opinion was not 
warranted when there was no reasonable possibility that such 
an opinion could substantiate the veteran's claim because 
there was no evidence, other than his own lay assertion, that 
reflected an injury or disease in service that may be 
associated with his symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the DD Form 214 
and private medical records.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the service medical records are not available 
for review.  Even after affording the veteran the benefit of 
the doubt, the Board finds that service connection is not 
warranted for a stomach disability because there is no 
evidence of a disability and no evidence to suggest that it 
was incurred in service.  

The Board has reviewed all the medical evidence of record and 
finds that the veteran does not have a current diagnosis of a 
stomach disability, including acid reflux.  Private medical 
records dated in July 2001 show that the veteran had 
abdominal pain and a lump in his right lower abdomen, 
however, no diagnosis was provided.  Without medical evidence 
providing a diagnosis of a stomach disability, service 
connected cannot be granted.  

Additionally, the veteran did not submit evidence, including 
lay statements, that a stomach disability was incurred in 
service.  In his testimony in April 2008, the veteran did not 
know when a stomach disability began.  He indicated that it 
probably began in the 1950's and he received treatment in 
2000.  

Finally, there is no medical evidence of record relating a 
stomach disability to service.  The evidence of record is 
devoid of any objective medical evidence linking a stomach 
disability to service.  There is no competent medical 
evidence of record showing that a stomach disability is 
related to any incident or disease in service.  Without 
competent medical evidence linking the veteran's disability 
to service, service connection is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between his disability and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion regarding diagnosis, etiology 
or linking a disability to service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

As the medical evidence of record lacks a diagnosis of a 
stomach disability and a nexus between the veteran's 
disability and service, the preponderance of the evidence is 
against the veteran's claim and the benefit-of-the-doubt rule 
does not apply.  Therefore, the veteran's claim for service 
connection for a stomach disability, including acid reflux, 
must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a stomach condition (acid reflux) is 
denied.  


REMAND

As previously noted above, the veteran's service records are 
presumed destroyed in the 1973 fire at the NPRC and are 
unavailable for review.  The Board is aware of its heightened 
obligations.  See Cueva and O'Hare, supra.  The Board 
recognizes it has a heightened obligation to carefully 
consider the benefit-of-the-doubt rule.  Id. 

In April 2008, the veteran testified that his eye condition 
was incurred in service.  He stated that he was exposed to 
various types of gases, including tear gas, in basic 
training.  During the training, the veteran testified that 
his eyes were burned by the gas and he could not open his 
eyes for several days.  

The veteran also has a current diagnosis of an eye 
disability.  Private medical records submitted by the veteran 
in June 2003 indicate treatment for several eye conditions.  
The veteran was diagnosed with eye disabilities, including 
double vision, posterior vitreous detachment in each eye, 
pseudophakia in each eye, macular degeneration and cystoid 
macular oedema.  The veteran also had myopia, hyperopia, 
presbyopia and astigmatism.  In May 1999, the veteran had a 
cataract removed from his left eye.  

Regarding the veteran's hearing loss and tinnitus, the 
veteran submitted a statement and testified that he was 
exposed to loud noises in service.  The loud noises included 
weapons firing from howitzers, bazookas, rifles and mortars.  
The veteran testified that he was never given protective 
devices while in service.  The veteran testified that he 
started having hearing problems and ringing in his ears in 
service.  The veteran testified that he currently wears 
hearing devices to help him hear.  

The veteran testified that his cardiac disability began in 
the early 1950's, shortly after service.  

The veteran also has a current diagnosis of a cardiac 
disability.  In the private medical records submitted in June 
2003, the veteran was diagnosed with tight carotid artery 
stenosis and severe coronary artery disease.  The medical 
records show that he was diagnosed with peripheral vascular 
disease.  He was also diagnosed with angina pectoris and 
ischemic cardiomyopathy.  

As the veteran's service medical records as not available for 
review, the Board finds that VA examinations are warranted.  
There are competent medical records showing current eye, ear 
and cardiac disabilities.  Although there are no service 
medical records for review, the veteran testified that his 
eye disability, tinnitus, hearing loss and cardiac disability 
were incurred in service.  The veteran gave specific examples 
of what caused his eye and ear disabilities and the cardiac 
disability began shortly after service.  Based on the medical 
evidence of record and the veteran's statements, the Board 
finds that there is evidence that his disabilities may be 
associated with service.  As such, the Board finds that the 
duty to assist requires that a VA medical examination be 
provided to the veteran.  See McLendon v. Nicholson, supra.; 
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
an appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007).  
The notice should also address the five 
elements of a service connection claim as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.	Then, the veteran should be scheduled 
for VA examinations with the appropriate 
medical specialists to determine the 
etiology of the current eye disability, 
tinnitus, hearing loss or deafness, and 
cardiac disability.  The claims file must 
be made available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination reports 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiners 
should state whether the veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  

3.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


